Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	In view of amended claims filed on 12/10/2021 and further search, Claims 19-39 are allowed over prior art.
            The following is a statement of reasons for the indication of allowable subject matter:    It’s interpreted, the prior art of record either singularly or in proper combination fails to teach detect that a distance filtering is on; determine, from timing information in a service request received from a device, at least a distance to the device; identify a filtering sub-area for the device based on the distance.
	Prior art teaches the ability to adjust random access cell size depending on the location of mobile communication terminals and a communication system includes an information processing apparatus storing a plurality of filter rules corresponding to respective application programs, a first base station covering a first area, and a second base station covering a second area overlapping the first area.
	However, the prior art fails to teach the claimed limitation wherein detect that a distance filtering is on; determine, from timing information in a service request received from a device, at least a distance to the device; identify a filtering sub-area for the device based on the distance. Therefore, the prior art of record either singularly or in combination fails to teach the above claimed limitations for claim 19, 31 and 37 is therefore the reason for allowance. All dependent claims are therefore allowed under same reasons set forth above,
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar  can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647